EXHIBIT 10.16

SALESFORCE.COM, INC.

CHANGE OF CONTROL AND RETENTION AGREEMENT

This Change of Control and Retention Agreement (the “Agreement”) is made and
entered into by and between                      (the “Executive”) and
salesforce.com, inc. (the “Company”), effective as of January 15, 2007 (the
“Effective Date”).

RECITALS

1. It is possible that the Company may from time to time receive acquisition
proposals by other companies. The Board of Directors of the Company (the
“Board”) recognizes that consideration of any such proposals can be a
distraction to the Executive and can cause the Executive to consider alternative
employment opportunities. The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined herein)
of the Company.

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Executive with an incentive to continue his or her
employment and to motivate the Executive to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

3. The Board believes that it is imperative to provide the Executive with
certain benefits upon the Executive’s termination of employment following a
Change of Control. These benefits will provide the Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

4. Certain capitalized terms used in the Agreement are defined in Section 5
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement or offer letter between the Company
and the Executive (an “Employment Agreement”). If the Executive’s employment
terminates for any reason, including (without limitation) any termination prior
to a Change of Control, the Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement or under his or her Employment Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans.



--------------------------------------------------------------------------------

3. Severance Benefits.

(a) Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason During the Change of Control Period. If within the period commencing
three months prior to a Change of Control and ending eighteen (18) months
following a Change of Control (the “Change of Control Period”) (i) the Executive
terminates his or her employment with the Company (or any parent or subsidiary
of the Company) for “Good Reason” (as defined herein) or (ii) the Company (or
any parent or subsidiary of the Company) terminates the Executive’s employment
for other than “Cause” (as defined herein), and the Executive signs and does not
revoke a standard release of claims with the Company in a form substantially
similar to that attached hereto as Exhibit A , then the Executive shall receive
the following severance benefits from the Company:

(i) Severance Payment. The Executive shall receive a lump-sum severance payment
(less applicable withholding taxes) equal to one hundred percent (100%) of the
Executive’s annual base salary (as in effect immediately prior to (A) the Change
of Control, or (B) the Executive’s termination, whichever is greater) plus one
hundred percent (100%) of the Executive’s target bonus for the fiscal year in
which the Change of Control or the Executive’s termination occurs, whichever is
greater.

(ii) Stock Options, Restricted Stock Units, Other Equity Compensation. All of
the Executive’s then outstanding stock options to purchase shares of the
Company’s Common Stock (the “Options”) shall immediately vest as to an
additional fifty percent (50%) of the then unvested Options. The Options shall
remain exercisable following the termination of employment for the period
prescribed in the respective option agreements. Additionally, all of Executive’s
outstanding Restricted Stock Units (the “Restricted Stock Units”) shall
immediately vest as to an additional fifty percent (50%) of the then unvested
Restricted Stock Units. All other Company equity compensation held by Executive
shall also immediately vest as to an additional fifty percent (50%) of the then
unvested awards.

(iii) Continued Executive Benefits. Subject to the Executive timely electing
continuation coverage under Title X of the Consolidated Budget Reconciliation
Act of 1985 (“COBRA”), the Executive shall receive one-hundred percent
(100%) Company-paid health, dental and vision, coverage (the “Company-Paid
Coverage”). If such coverage included the Executive’s dependents immediately
prior to the Change of Control, such dependents shall also be covered at Company
expense. Company-Paid Coverage shall continue until the earlier of (i) twelve
(12) months from the date of termination, or (ii) the date upon which the
Executive and his dependents become covered under another employer’s group
health, dental and vision plans that provide Executive and his dependents with
comparable benefits and levels of coverage. Notwithstanding the foregoing, if
providing the Company-Paid Coverage would violate the non-discrimination rules
of Section 105(h) of the Internal Revenue Code of 1986, as amended (the “Code”),
then Executive shall receive, in lieu of the Company-Paid Coverage, an
additional lump-sum payment equal to $60,000, less applicable withholding.

(b) Timing of Severance Payments. The severance payments to which Executive is
entitled shall be paid by the Company to Executive in cash and in full, not
later than ten (10) calendar days after the date of the termination of
Executive’s employment, unless, pursuant to Section 3(f) hereof, such payments
need to be made on the date that is six months and one day



--------------------------------------------------------------------------------

following the termination date to avoid potential taxes under Code Section 409A.
If the Executive should die before all amounts have been paid, such unpaid
amounts shall be paid in a lump-sum payment (less any withholding taxes) to the
Executive’s designated beneficiary, if living, or otherwise to the personal
representative of the Executive’s estate.

(c) Voluntary Resignation; Termination for Cause. If the Executive’s employment
with the Company terminates (i) voluntarily by the Executive other than for Good
Reason or Disability or (ii) for Cause by the Company, then the Executive shall
not be entitled to receive severance or other benefits except for those (if any)
as may then be established under the Company’s then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company.

(d) Termination Outside Change of Control Period. In the event the Executive’s
employment is terminated for any reason outside of the Change of Control Period,
then the Executive shall be entitled to receive severance and any other benefits
only as may then be established under the Company’s existing written severance
and benefits plans and practices or pursuant to other written agreements with
the Company.

(e) Exclusive Remedy. In the event of a termination of Executive’s employment
within the Change of Control Period, the provisions of this Section 3 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which the Executive or the Company may otherwise be entitled, whether at law,
tort or contract, in equity, or under this Agreement. The Executive shall be
entitled to no benefits, compensation or other payments or rights upon
termination of employment following a Change in Control other than those
benefits expressly set forth in this Section 3.

(f) Code Section 409A. Notwithstanding any other provision of this Agreement, if
the Executive is a “specified employee” under Code Section 409A and a delay in
making any payment or providing any benefit under this Plan is required by Code
Section 409A, such payments or benefits shall not be made until the end of six
(6) months following the date of the Executive’s separation from service as
required by Code Section 409A.

4. Golden Parachute Excise Tax Best Results. In the event that the severance and
other benefits provided for in this agreement or otherwise payable to Executive
(a) constitute “parachute payments” within the meaning of Code Section 280G and
(b) would be subject to the excise tax imposed by Section 4999 of the Code, then
such benefits shall be either be:

 

  (i) delivered in full, or

 

  (ii) delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
the Executive otherwise agree in writing, the determination of Executive’s
excise tax liability and the amount required to be paid under this Section 4
shall be made in writing by the Company’s



--------------------------------------------------------------------------------

independent auditors who are primarily used by the Company immediately prior to
the Change of Control (the “Accountants”). For purposes of making the
calculations required by this Section 4, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 4.

5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken by the
Executive in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Executive, (ii) Executive being
convicted of a felony, (iii) a willful act by the Executive which constitutes
gross misconduct and which is injurious to the Company, (iv) following delivery
to the Executive of a written demand for performance from the Company which
describes the basis for the Company’s reasonable belief that the Executive has
not substantially performed his duties, continued violations by the Executive of
the Executive’s obligations to the Company which are demonstrably willful and
deliberate on the Executive’s part.

(b) Change of Control. “Change of Control” means the occurrence of any of the
following, in one or a series of related transactions:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii) Any action or event occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iv) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.



--------------------------------------------------------------------------------

(c) Good Reason. “Good Reason” means that Executive resigns his or her
employment after any of the following is undertaken by the Company (or its
acquirer) without Executive’s express written consent: (i) a reduction of
Executive’s duties, title, authority or responsibilities, relative to the
Executive’s duties, title, authority or responsibilities as in effect
immediately prior to such reduction, or the assignment to Executive of such
reduced duties, title, authority or responsibilities, including a reduction in
duties, title, authority or responsibilities solely by virtue of the Company
being acquired and made part of a larger entity; (ii) any reduction of
Executive’s base salary, potential bonus and/or employee benefits; or (iii) the
relocation of the Company’s offices such that Executive is regularly required to
commute to a location more than thirty-five (35) miles from the city of San
Francisco in order to perform Executive’s job duties.

6. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) The Executive’s Successors. The terms of this Agreement and all rights of
the Executive hereunder shall inure to the benefit of, and be enforceable by,
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7. Notice.

(a) General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Executive, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason or Disability or as a result of a voluntary
resignation shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 6(a) of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the termination date (which shall



--------------------------------------------------------------------------------

be not more than thirty (30) days after the giving of such notice). The failure
by the Executive to include in the notice any fact or circumstance which
contributes to a showing of Good Reason shall not waive any right of the
Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing his or her rights hereunder.

8. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California. The
Superior Court of San Francisco County and/or the United States District Court
for the Northern District of California shall have exclusive jurisdiction and
venue over all controversies in connection with this Agreement.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.



--------------------------------------------------------------------------------

COMPANY

  SALESFORCE.COM, INC.   By:  

 

  Title:  

 

EMPLOYEE

  By:  

 



--------------------------------------------------------------------------------

EXHIBIT A

SALESFORCE.COM, INC.

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between salesforce.com, inc.
(the “Company”), and                      (“Executive”).

WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Change of Control and Retention
Agreement by and between Company and Executive (the “Change of Control
Agreement”).

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

1. Termination. Executive’s employment from the Company terminated on
                    .

2. Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Employee
Inventions and Proprietary Rights Assignment Agreement between Executive and the
Company. Executive shall return all the Company property and confidential and
proprietary information in his possession to the Company on the Effective Date
of this Agreement.

3. Payment of Salary. Executive acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Executive.

4. Release of Claims. Except as set forth in the last paragraph of this
Section 4, Executive agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company. Executive, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,



--------------------------------------------------------------------------------

(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Executive Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due
Executive under the Change of Control Agreement. Nothing in this Agreement
waives Executive’s rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.



--------------------------------------------------------------------------------

5. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Executive and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Agreement. Executive acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he has been
advised by this writing that (a) he should consult with an attorney prior to
executing this Agreement; (b) he has at least twenty-one (21) days within which
to consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; (d) this Agreement shall
not be effective until the revocation period has expired; and (e) nothing in
this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. Any revocation should be in writing and
delivered to the Vice-President of Human Resources at the Company by close of
business on the seventh day from the date that Executive signs this Agreement.

6. Civil Code Section 1542. Executive represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Executive acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any statute or common law
principles of similar effect.

7. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

8. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.



--------------------------------------------------------------------------------

9. No Cooperation. Executive agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

10. No Admission of Liability. No action taken by the Company, either previously
or in connection with this Agreement shall be deemed or construed to be (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to the Executive or to any third party.

11. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

12. Authority. Executive represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.

13. No Representations. Executive represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

15. Entire Agreement. This Agreement, along with the Change of Control
Agreement, the Employee Inventions and Proprietary Rights Assignment Agreement
and Executive’s written equity compensation agreements with the Company,
represents the entire agreement and understanding between the Company and
Executive concerning Executive’s separation from the Company.

16. No Oral Modification. This Agreement may only be amended in writing signed
by Executive and the CEO of the Company.

17. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

18. Effective Date. This Agreement is effective eight (8) days after it has been
signed by both Parties.

19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.



--------------------------------------------------------------------------------

20. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have had the opportunity of being represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice or that they have voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

(d) They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  salesforce.com, inc.

Dated:             , 20        

  By  

 

                                        
                                                   , an individual

Dated:             , 20        

 

 